731 N.W.2d 425 (2007)
Dawn Marie MILLER, Plaintiff-Appellant, and
Department of Community Health, Intervening Plaintiff,
v.
PROGRESSIVE CORPORATION, Progressive Casualty Insurance Company, Progressive Classic Insurance Company, and Progressive Michigan Insurance Company, Defendants, and
Citizens Insurance Company of America, Defendant-Appellee.
Docket No. 131987. COA No. 259504.
Supreme Court of Michigan.
May 25, 2007.
On order of the Court, the application for leave to appeal the July 20, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether the plaintiff is "named in the policy" within the meaning of MCL 500.3114(1) where the policy states "The Declarations, endorsements and application are hereby incorporated *426 into and made a part of this policy" but the Declarations sheet effective February 2, 2001, which lists the plaintiff as an occasional driver, is preceded by a clause stating "Your Policy Premium Is Based On The Following Information Which Is Not Part Of The Policy." The parties should not submit mere restatements of their application papers.
Persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.